DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leinart (DE 10 2012 006 641 A1) in view of Konieczka (US 2007/0251978 A1) and Byars.
Regarding claim 1, Lienert teaches:
A method of ultrasound welding comprising: 
arranging a connection part [fastening ring (16); figures 1-3] at a first area of a cable shoe [flat part (4)]; 
mounting a fastening element [nut (14)] at a second different area from the first area on the cable shoe such that the fastening element is held rotatable about its longitudinal axis in a free running manner by the connection part on the cable shoe [0019]; and
applying ultrasonic oscillations to a sonotrode to form a weld between the cable shoe and the connection part [0016, 0049].
Lienert does not teach:
pressing a first damping element onto the fastening element while the connection part is welded onto the cable shoe by the sonotrode; and

wherein a rotational movement between the fastening element and the cable shoe during the ultrasonic welding is restricted.
Concerning the first damping element:
Konieczka teaches certain individual components which must not be welded to each other must be fixed, held, or damped during ultrasonic welding and to accomplish this sonotrode (16) is used, wherein the sonotrode comprises welding surface (26) surrounding die (36) having tapered end (40); 0003, 0004, 0009, 0017, 0022, 0024 and figures 1-3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Konieczka sonotrode into Lienert in order to be able to place the sonotrode welding surfaces only onto the desired portions of the fastening ring while also being able to dampen the vibrations in the nut by using the tapered end.   
Concerning the second damping element:
Byars teaches an ultrasonic welding process using clamp (302) and support (204) to hold workpieces during welding, wherein complaint layers (204, 304) are placed on the clamp and support in order to evenly distribute clamping force around the workpieces; 1:16-18, 3:25-30, 4:13-46, and figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Byars compliant layer concept into Lienert in order to 
Regarding claim 2, Lienert does not teach:
wherein the rotational movement between the fastening element and the cable shoe is restricted via the pressing applied by a holding arm through the damping element.
However, the incorporation of Konieczka does since the die applies pressure though the tapering end and intrinsically restricts rotational movements since a clamping force is being applied to the nut.  
Regarding claims 3 and 4, Lienert does not teach:
wherein the pressing applied by the holding arm through the damping element against the fastening element is a contact pressure between 3 bar and 6 bar; or 
wherein the holding arm presses the damping element against the fastening element such that the cable shoe is elastically deformed. 
However, it is inherent that some amount of force is needed in order to dampen and hold the nut in place.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that this amount is somewhere between greater than zero and less than the plastic deformation, unless one wanted to permanently deform the flat part.  With that being said, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to seek out the proper force/pressure, including those noted above, that dampens and holds the nut as desired while not permanently deforming the flat part, minus any unexpected results.   
Regarding claims 5, 8, and 9, Lienert does not teach:

However, it is well-known in the art that these are alternative fastening means to a nut and in the case of the screw it also is simply a reversal of parts.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any known fastening means, including those claimed, minus any unexpected results.  Additionally, one would have been motivated to use the claimed fastening means due to speed of connection, cost, availability, and/or aesthetics.  
Regarding claims 6 and 7, Lienert teaches:
wherein the fastening element is a nut [nut (14); figure 1]; and
wherein the fastening element has a collar pointing radially outwards [see figure 1].

Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive.
The applicant argues “Konieczka teaches placing the damping element on the workpiece to be welded… The fastening element is not the connection part and thus not the work piece of Konieczka. Whereas Konieczka teaches placing the die on the work piece to be welded, it fails to disclose pressing a damping element onto a fastening element held rotatable in a free running manner.”  However, Konieczka does teach “Certain individual components which must not be welded to each other, must e.g. be fixed, held or damped”; 0004.  Thus, one of ordinary .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735   

/ERIN B SAAD/Primary Examiner, Art Unit 1735